        Case 4:20-cv-00493-KGB Document 1 Filed 05/11/20 Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTiifflt.iKJRKANSAS
                                      U.S. DISTRICT COURT  -
                                  EASTERN DISTRICT ARKANSAS

KIMUANA BUTLER                                                             PLAINTIFF

                                JAMES
                                By:_-t+rr~"-5P~~~---
                                                     o   CLERK
vs.                                                            CAUSE NO. 1/.'~i./93-Ki?B

CRENSHAW TRANSPORT LLC;
LADARIUS BURKLEY,                              This case ass1g,1ed to District Ju   ~~~~~~i:::::-

JOHN DOES 1-5; AND                             and to Magistrate Judge_-~i..,,::;i,,=ir-----
JOHN DOE CORPORATIONS 1-5.                                             D EFENDA



                                    COMPLAINT
                                (Jury Trial Requested)


      COMES NOW Kimuana Butler, ("Plaintiff '), by and through her

undersigned counsel, and files this her Complaint against Crenshaw

Transport, LLC, Ladarius Burkley, Amazon Logistics, and John Does and

John Doe Corporations 1-5.           Plaintiff seeks compensatory damages for

personal injuries, medical bills and expenses, lost wages, damages for

emotional distress, punitive damages, costs, and attorney fees. As more

specifically set forth below.

                                 THE PARTIES

      1.     Plaintiff Kimuana Butler is an adult resident citizen of Shelby

County, Tennessee.
           Case 4:20-cv-00493-KGB Document 1 Filed 05/11/20 Page 2 of 6



      2.       Defendant Crenshaw Transport, LLC, at all times relevant hereto,

on information and belief is a Tennessee limited liability company with its

principal place of business at 576 Shofner Ave, Memphis, TN 38109, who may be

served with process of this Court by serving a copy at its registered agent for

service of process, United States Corporation Agents, Inc., located at 4295

Cromwell Rd., Ste 308, Chattanooga, TN 37421-2163 USA. At all times relevant,

Defendant, Ladarius Burkley was employed by and acting in the course and scope

of his employment of Defendant Crenshaw Transport.

      3.       Defendant Ladarius Burkley is an adult resident citizen of

Mississippi who may be served at his home address at 6097 Kensington Circle,

Horn Lake, MS 38637. At all times relevant, Defendant, Ladarius Burkley was

employed by and acting in the course and scope of his employment of Defendant

Crenshaw Transport.

      4.      Defendants John Does 1-5 are believed to be adult resident citizens of

Mississippi who may have responsible, in whole or in part, for Plaintiffs injuries.

Upon discovery of their true identities, the John Doe 1-5 individual Defendants'

names and identities will be substituted.

      5.       Defendants John     Doe   Corporations   1-5   are   believed to be

corporations organized and existing under the laws of the state of Mississippi who

may have responsible, in whole or in part, for Plaintiffs injuries. Upon discovery

of their true names and identities, the John Doe Corporation Defendants 1-5

names and identities will be substituted.
            Case 4:20-cv-00493-KGB Document 1 Filed 05/11/20 Page 3 of 6



                                  JURISDICTION

       6.      This court has federal diversity jurisdiction under 28 U.S.C.A. § 1332

 as this actions seeks damages which exceed $75,000.00 in controversary between

 residents of at least two different states.

                                        VENUE

       7.      Venue is proper in this Court as a result of 28 U.S.C. Sec. 1391.

                                        FACTS

      10.      The Plaintiff adopts and alleges the allegations contained 1n

paragraphs 1 through 5 of this Complaint as if fully set out herein.

      11.      Defendant Crenshaw Transport, LLC, at all times relevant was an

interstate courier which employed Ladarius Burkley.               On May 9, 2017,

Kimuana Butler ("Ms. Butler") was a passenger in a vehicle being operated by

Ladarius Burkley ("Burkley") on behalf of Crenshaw, in Monroe County,

Arkansas, where without warning, Burkley lost control of his vehicle, causing it

to flip over, causing severe permanent injuries to the Plaintiff.

      12.      Defendant, Crenshaw's gross negligence in hiring and entrusting

Burkley with its transportation vehicle was a contributing, proximate cause of

the Plaintiffs injuries.

      13.      Defendant, Burkley's gross negligence and reckless operation of the

vehicle he was operating was also a proximate, contributing cause of the

Plaintiffs injuries.
             Case 4:20-cv-00493-KGB Document 1 Filed 05/11/20 Page 4 of 6



       14.      As a proximate result of said collision and the Defendants'

negligent, gross negligent, and/or reckless acts, the Plaintiff was seen by several

medical providers for treatment of the injuries she received in the above-

referenced collision.

       15.      The collision was caused by the recklessness, carelessness, and

negligence and gross negligence of Defendants, for that among other acts, the

Defendants:

       (A)      Crenshaw negligently hired, retained, and entrusted one of its

vehicles to be operated by Burkley when they knew or should have known he

had a history and propensity to operate vehicles in a dangerous manner or

otherwise operate vehicles under the influence of illegal substances;

       (B)      Burkley operated his vehicle in a highly dangerous position under

the circumstances existing at the time of the subject incident;

       (C)      Failed to move his vehicle in the proper direction to avoid a

collision;

       (D)      Failed to observe due care and precaution and to maintain proper

and adequate control of his motor vehicle;

       (E)      Failed to keep a proper lookout for other vehicles lawfully in front

of him;

       (F)      Failed to exercise reasonable care in the operation of the motor

vehicle he was operating under the circumstances then and there existing at
            Case 4:20-cv-00493-KGB Document 1 Filed 05/11/20 Page 5 of 6



the time of the subject incident;

      (G)     Committed other acts of negligence that will be proven at the trial

of this cause.

      16.     As a direct and proximate result of the negligence of the

Defendants, as set forth above, the Plaintiff sustained damages, including but

not limited to serious physical injuries; pain and suffering; emotional distress;

medical expenses; lost wages; and other damages that will be proven at the trial

of this matter.

                            PRAYER FOR RELIEF

      WHEREFORE PREMISES CONSIDERED, the Plaintiff requests a trial

by jury and demands damages including actual, compensatory, consequential,

and incidental damages, for physical injuries; physical and emotional pain and

suffering, medical expenses; lost wages; and any other special damages that

may be incurred by the Plaintiff, together with attorney's fees, costs of suit and

any further relief as the court may deem proper in an amount to exceed

$75,000.00.

      Dated, this the 11 th day of May, 2020.

                                      KIMUANA BUTLER, PLAINTIFF




                                      CHRIST       HER W. E        , ESQ.
                                      Christopher W. Espy, sq. (MSB#: 102424)
                                      *Admitted to U.S.D.C. for the Eastern
Case 4:20-cv-00493-KGB Document 1 Filed 05/11/20 Page 6 of 6



                          District of Arkansas

                          Espy Law, PLLC
                          P.O. Box 13722
                          Jackson, Mississippi 39236
                          Phone: 601-812-5300
                          Fax: 601-362-8382
                          Email:      chris.espy@espylawpllc.com

                          ATTORNEY FOR PLAINTIFF
